 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    EDDIE EZELL,                                 Case No. CV 18-6785-DMG-KK
11                         Plaintiff,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    CITY OF LOS ANGELES, ET AL.,                 UNITED STATES MAGISTRATE
                                                   JUDGE
14                         Defendants.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Plaintiff has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Plaintiff’s First Amended Complaint is
23   dismissed with prejudice and without leave to amend.
24
25   DATED: March 5, 2019
26                                      DOLLY M. GEE
27                                      United States District Judge
28
